ACCEPTED
                                                                                             14-15-00212-CV
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                       4/14/2015 10:53:24 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                      CLERK

                                      No. 419,625-401

                                                                            FILED IN
IN THE ESTATE OF DORIS J. SIMON,                 :      IN THE PROBATE   COURT
                                                                  14th COURT OF APPEALS
                                                                     HOUSTON, TEXAS
INCAPACITATED                                    :      NUMBER ONE
                                                                     4/14/2015 10:53:24 PM
                                                 :
                                                                     CHRISTOPHER A. PRINE
                vs                               :                            Clerk
MICHAEL BOLTZ, ANGELA JOHNSON,                   :      HARRIS COUNTY,TEXAS
JOELLEN SNOW, JERRY SIMONEAUX                    :
& LAUREN BYRD                                    :


                                   No. 14-15-00212-CV


  IN THE ESTATE OF DORIS J. SIMON,               :      IN THE FOURTEENTH COURT
                                                 :
        INCAPACITATED. APPELLANT                 :      OF APPEALS
                                                 :
                      vs                         :   HARRIS COUNTY,          TEXAS
                                                 :
                                                 :
  JOELLEN SNOW, APPELLEE,                        :
  ANGELA JOHNSON, APPELLEE                       :
  and                                            :
  MICHAEL BOLTZ, JERRY SIMONEAUX                 :
  and LAUREN BYRD                                :


            PLAINTIFF/APPELLANT’S REQUEST FOR FURTHER CONSIDERATION OF
         PLAIANITIFF’S REQUEST FOR PERMISSION TO TAKE INTERLOCUTORY APPEAL

  TO THE HONORABLE COURT:


        Guardian Morna Simon-McGuffey, as agent and representative for the Estate of

  Doris J. Simon, reurges its request for the court to grant permission for her to take an

  interlocutory appeal of the court’s orders dismissing Defendants Angela Johnson and

  Joellen Snow, and further requests the Court to sever causes related to defendants Angela


  REQUEST TO PROCEED WITH INTERLOCUTORY APPEAL                                            1
Johnson and Joellen Snow for the purpose of allowing an interlocutory appeal, presently

docketed at the Court of Appeals for the Fourteenth District, No. 14-15-00212-CV

.

       1.     As a result of the dismissals of Plaintiff/Appellant’s causes against

Defendants Johnson and Snow, legal questions are now before the court concerning legal

duties owed by attorneys AdLitem to their clients, especially clients known to have been

medically determined to be legally incompetent, and concerning legal duties owed by and

the responsibilities of “Expert” Guardianship Attorneys employed to represent clients

according to the exercise of “Power of Attorney” rights and privileges, and according to

other agency-“like” principles such as Restatement of Law attorney liability to client and

non-clients. Such issues are ripe for decision as they were pleaded to the Probate Court

by Plaintiff’s First Amended Original Petition, yet dismissed upon special exceptions and

according to Rule 91(a).     Their resolution here on appeal may well influence the

resolution of other remaining claims among the parties.



       2.     Appellant/Plaintiff Simon-McGuffey seeks to reinstate all claims against

defendants Johnson and Snow.



       3.     The controversies involved between Appellant and Defendants Snow and

Johnson, and the three defenants, Michael Boltz, Jerry Simoneaux and Lauren Bird,

present more than one cause of action that arose out of a series of events, culminating and

following the October, 2013 appointment of a guardian for Doris J. Simon. The present

REQUEST TO PROCEED WITH INTERLOCUTORY APPEAL                                              2
causes against Defendants’ Snow and Johnson y derive from the actions and malfeasonse

of the two and various other defendants at various times as they interacted with others

and each others. Judicial economy thuse required the initial joinder of these causes,

though it is requested that the Snow, Johnson controversies be severed to allow an appeal

of the dismissals, it is recognized that, following the appeal, judicial economy will

demand rejoinder because interwoven facts are common and many.

         4.   The proposed severed claims based upon involvements of Defendants

Johnson and Snow could be the proper subject of a lawsuit if asserted independently;

howver, they were joined in this lawsuit because they arose out of the same and similar

facts.

         5.   Because the court’s rulings froom which permission to appeal is requested

are required to be “No Evidence Considered”1 rulings [Tex. R. Civ. P. 91(a)6], questions

of law are all that can emerge fromy the court’s Special Exception and Rule 91(a) rulings,

thus questions of law presented to the Court of Appeals are all questions of law that may

be properly decided.     There can be no disputed fact issues at this state of pretrial

procedure.

6.       6.   The severance is requested to do justice, avoid prejudice, and further

convenience in that the parties are essentially before the appellate court with the Clerk’s

Record and Reporters Record poised to be filed on or about April 26, 2014 and thereby

beginning the briefing timetable. Defendant/Appellee’s Snow and Johnson argue their

posture that plaintiff suffer the greatest prejudice there is by having her appeal dismissed.



REQUEST TO PROCEED WITH INTERLOCUTORY APPEAL                                                3
PREMISES CONSIDERED, Plaintiff/Appellant MORNA SIMON-MCGUFFEY, GDN,

GUARDIAN AND REPRESENTATIVE FOR THE ESTATE OF DORIS J. SIMON PRAYS THAT THE

COURT permit the continuation of the appeal of this case to the Fourteenth Court of

Appeals of Harris County Texas under cause No. 14-15-00212-CV and grant the

Appellant Plaintiff Permission to present this appeal to the Court of Appeals as a case

granted permission by the Probate Court to take an Interlocutory Appeal.




                                           Respectfully submitted,

                                           ____/s/ H. Clay McGuffey________________
                                           Henry Clay McGuffey
                                           P.O. Box P.O. Box 980593
                                           Houston, Texas 77098-5804
                                           5804 Fordham
                                           Houston, Texas 77005
                                           Texas State Bar No. 13661500
                                           Tel. 713-855-5669
                                           Fax: 713-583-2706
                                           clay.mcguffey@yahoo.com
                                           mcguffey@texas.net
                                           Attorney    for   Morna     Simon-McGuffey,
                                           Guardian for the Estate and Person of Doris J.
                                           Simon

                              CERTIFICATE OF SERVICE

This is to certify that true and correct copies of the foregoing are served on counsel of
record for the parties on this 14th day of April, 2015.

                                           ________/s/ H. Clay McGuffey____________
                                                 Henry Clay McGuffey



REQUEST TO PROCEED WITH INTERLOCUTORY APPEAL                                                4